﻿It is with profound pleasure that my delegation conveys to the forty-sixth session of the United Nations General Assembly the greetings of the Government and people of Grenada. It is our special honour to extend congratulations to you on your election to the presidency of this forty-sixth session. We are well aware, Mr. President, of your outstanding qualities and competence, and we are confident that you will guide the work of this session in a most exemplary manner. We also wish to congratulate Mr. Guido de Marco of Malta for the efficient manner in which he conducted the affairs of the forty-fifth session.

The commendations of my Government are extended to the Secretary-General, Mr. Javier Perez de Cuellar, for his indefatigable efforts in the service of the United Nations. My delegation is also happy to extend a warm welcome to the new Members of the United Nations: the Republic of Korea, the Democratic People's Republic of Korea, the Federated States of Micronesia and the Republics of the Marshall Islands, Estonia, Latvia and Lithuania. Surely this impressive list of new Members is testimony to the profound political changes now taking place throughout the world. The Federated States of Micronesia and the Republic of the Marshall Islands have recently gained their independence. The Koreas have finally overcome decades of exclusion from membership of the United Nations, a condition that has for some time been politically untenable and wholly unrelated to their independent status. The Baltic States have, so to speak, regained their independence. Freedom, justice and democracy have again won a splendid victory. It is now almost eight years since Grenada was liberated from an ideology which was alien to our political culture. Each year has posed new challenges to national reconstruction and to the well-being of our people. Indeed, these have been difficult years, and, while we have achieved some measure of progress, our people are aware that even bigger hurdles to national development lie ahead. Since late 1983 we have focused on the rebuilding of our economy and the restoration of the democratic institutions enshrined in our Constitution. In fact, in August this year Grenada restored those provisions of our Constitution held in abeyance since their suspension in March 1979, thus returning our nation to full constitutional rule. In a related move, Grenada returned to the Eastern Caribbean Supreme Court System. These two accomplishments once again guarantee the full constitutional rights of our citizens. We have held two peaceful and free general elections. Previous Governments have done, and my Government is doing, much to cultivate political stability, which would cause our nationals, tourists and foreign investors to be anxious to do business with and in our beautiful country.
Our domestic policies are aimed primarily at encouraging individuals, cooperatives and businesses to maximize the returns on their enterprise and efforts. At the same time, we seek to enhance opportunities for our working people to attain higher standards of living, through individual initiative and by building the virtue of self-reliance.
The political peace we have dutifully created is now being supported by a comprehensive development strategy, as contained in our first Medium-Term National Development Action Plan. We have set ourselves a number of targets, which include balanced and integrated sectoral growth; strategic human resource planning and development; a positive work ethic and a disciplined, healthy and skilled work force; a relevant and adaptive education system; enjoyment of all guaranteed constitutional rights and freedoms; and a peaceful and stable industrial relations climate.
My Government knows well the frustrations inflicted by very limited resources. Our people know the disappointment and pain of unfulfilled expectations. None the less, both Government and people recognize the need for sacrifice and patience as together we struggle to produce larger quantities of goods and services at more economical and competitive prices. Alas, however, we are constrained by the forces of the international financial and commodities markets. 
My Government is convinced that the rate of development of Grenada - indeed, of any small island country - is a function of international economic and political trends. Although to a considerable extent the characterization of this phenomenon as global interdependence is apt, we must not lose sight of the blatant imbalances in economic and social development worldwide. Most importantly, we cannot be timid in speaking to the issue of the special circumstances of small island developing countries.
The case for official development assistance and the transfer of real resources from the North to the South has never been as strong as it is today. Massive debt burden, loss of earnings due to drastic declines in prices for raw-material exports, persistent poverty and marginalised economies are salient throughout the so-called third world. We in Grenada are creeping under the weight of debt and the pressure of economic difficulties. We recognize, however, that corrective action cannot be taken in isolation from non-national factors and actors.
Maximum efforts are obviously required of us. It is unfortunate, however, that most of our people have to look to Government for their well-being, and continue to do so precisely at a time when the national economy cannot satisfy many of their reasonable expectations. We believe, though, that economic restructuring has its merit and holds the promise of a more secure economic future.
As individual developing countries embark upon such programmes, Grenada contends that enlightened support from international financial institutions is absolutely necessary. Debt forgiveness must be seen as a sensible option, as must new concessionary flows of official development assistance. The provision of special trade and investment regimes in favour of developing countries is vital to the economic viability of small States in particular at this time. Furthermore, the economic adjustments being undertaken require assistance to address the social costs of such adjustments.
The vigorous creation and consolidation of regional economic blocs can bring with them new sources of unease and new challenges to small States. While the economic logic and rationale for this development might be unassailable, Grenada appeals for special consideration for the products of traditional suppliers. If guaranteed access is replaced by unbridled price competition, without any compensatory mechanisms, social and political chaos will ravage the developing countries. The market-place has no social conscience.
The need for economic survival is no more acute in the newly free States of Europe than it is in the Caribbean, Latin America, Africa or Asia. Development, like poverty, does not discriminate between cultures. Grenada calls upon all States to pursue the drawing up of an equitable international development strategy. There is a clear need for strong multilateral initiatives within existing, but revitalized and reformed agencies of the United Nations. These agencies should be specifically mandated and financially furnished to provide for the development needs of poor countries. 
We speak perceptively in international forums of the globalization of the world economy and the concept of global interdependence. For many decades industrialization and the technological revolution provided vast quantities of goods and services, which made possible the rapid economic advancement of some countries. For many years too, poverty and hunger permanently resided with others, where millions of people eked out a meagre livelihood from limited natural resources. The cost of this twin phenomenon is present today in environmental degradation. The problems are global; the responsibilities are global: firm corrective action therefore requires a coordinated global strategy.
It is in this context that Grenada looks forward to the United Nations Conference on Environment and Development in Brazil in 1992. We believe that the challenge to diplomacy and international law-making cannot be shirked. Restoring and maintaining a sense of balance between economic development and environmental preservation require equitable and effective international legal instruments. It is our hope that, apart from the negotiation and conclusion of conventions on climate change and the preservation of biodiversity, the special concerns and needs of small States will meet with genuine understanding and firm pledges of assistance.
Grenada calls upon the international community not to relax its efforts to convince the industrialized countries, in particular, of the need to take urgent steps to save the environment. Small States must be assisted to find alternatives that will enable them to enjoy the beauty of the environment, rather than be forced to plunder its resources merely for survival. Let us go to Brazil with the political will and the commitment to save our planet and ourselves. The English-speaking Caribbean region is relatively peaceful and stable at this time. These conditions enable our countries to intensify the search for deeper forms of economic and political integration.
Grenada wishes to reiterate its position that the economic and social prosperity of the people of the region is heavily dependent upon the success of our integration movement. In recent years we have regained much of the political commitment necessary for the advancement and consolidation of the Integration process, and Grenada is confident that the renewed vigour and momentum will be sustained.
Undoubtedly, the bright prospects of improved welfare and security have impelled the leaders of the island States and the Commonwealth of Dominica, Saint Lucia, Saint Vincent and the Grenadines, and Grenada to engage all sectors of the community in a careful and serious search for a viable form of political union among the four island States of the subregion. Our hopes are high that we shall be able to define ourselves as one people and to fashion an appropriate constitutional authority to provide for our orderly and progressive governance.
Grenada believes that the need to take steps to strengthen the integration process in the wider Caribbean and in Latin America is becoming more urgent, given the pace and scope of global change. In this content we note the special role being played by Venezuela and Mexico and the recent proposal advanced by Honduras. Further cooperation and collaboration between countries of the region will no doubt serve to promote hemispheric unity.
Grenada welcomes, with pleasure, the easing of tensions between Belize and Guatemala. The recent declaration by the Government of Guatemala that it recognizes Belize's right to independence and self-determination is very encouraging. So too is the news that the two countries have established diplomatic relations. We look forward to an amiable and definitive resolution of remaining difficulties between the two parties on the basis of the principles of mutual respect and good-neighbourliness.
The Government of Grenada deplores, in the strongest possible terms, the recent overthrow of the duly elected President of Haiti. Grenada believes that no comfort should be provided to the military junta which has seized power for its own selfish ends, in disregard of the will of the Haitian people for democracy, peace and progress. We call upon the international community to bring adequate pressure to bear on the military junta so that constitutional rule may be restored in Haiti. It is imperative that the international community give special attention to the existing problem regarding Haitian refugees. This has become even more urgent given the current situation there.
There are some who appear to believe that the political process now unfolding inside South Africa requires their immediate economic endorsement. Grenada notes, with some measure of relief, the abrogation of some of the legislative pillars of the apartheid system. But the motion of the process of fundamental constitutional change is very slow. So far none of the recognized rights and freedoms has been guaranteed to the black majority. Grenada reiterates its position that until that preferred goal is attained economic sanctions should be maintained so as to bring about the total demise of apartheid. My Government is also disturbed over the continuing violence in the black townships and deplores the perpetuation by some agencies of such road-blocks to the realization of a democratic South Africa.
The overall situation in the Middle East remains unsettled. In the aftermath of the Gulf War new opportunities for peace have emerged. Grenada supports the proposed Middle East Conference. In recent times there have been some noteworthy signs of positive movement and it is hoped that full advantage will be taken of the opportunity to settle the long-standing differences between the Israelis and the Palestinians.
The Government of Grenada has viewed with relief the demise of communism in Europe. Eastern Europe generally and the Soviet Union in particular have experienced the power of democracy. We believe that the so-called newly free States of Europe are a historic prize for the discharge of the cold war. That prize has gone, deservedly, to the people. As the world feels its way in an era of seeming unipolarity, the security concerns of small States again come to the fore. The quest for security absorbs substantial economic resources that small States can ill afford. The vulnerability of small States may be defined not only in terms of direct attacks against territorial integrity but also in terms of the pervasive conditions of poverty and economic powerlessness. Regional cooperation arrangements provide an option, but it is respect for the independence of States, the right of their peoples to self-determination, and compliance with the rules of international law that constitute the best guarantee of security for small States. In the new international environment, Grenada sees the United Nations as having an even more vital role to play in buttressing the security and political independence of small States.
The problems posed by the production, trafficking and consumption of illicit drugs cannot be wished away. Indeed, the very security of small States can be exposed and compromised by the violent and indiscriminate onslaught of the drug culture. Equally disturbing is its capacity to retard the development of our countries, to the extent that it demands and consumes considerable resources that could otherwise be utilized more productively.
Grenada is determined to persevere in the fight. We have introduced a number of national programmes in this area and have entered into bilateral cooperation agreements with friendly countries. My Government is of the view that regional and international agencies mandated to work in this field should receive the maximum support of Member States. The drug problem is global. The response must, of necessity, be global in scope.
The decade of the 1990s continues to impose itself on the international community as if commissioned to effect political, economic and social change worldwide. Happily, democracy and freedom have been the major beneficiaries. From Grenada's perspective, we hope that our national development efforts will not be derailed but, in fact, will receive meaningful support from international financial institutions and friendly countries. It is our hope also that the new spirit of international cooperation will be consolidated and deepened so as to enhance the prospect for peace. The United Nations must be the focal point of international activity. This forty-sixth session of the General Assembly must play its part in providing opportunities for, and facilitating decisions among, the community of nations so as to advance the cause of peace and secure reasonable levels of sustained development, especially in the developing countries.
